DETAILED ACTION
This action is in response to claims filed 25 May 2022 for application 16442447 filed 14 June 2019. Currently claims 1-19 are pending.
This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 7-10, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (The TensorFlow Partitioning and Scheduling Problem: It’s the Critical Path!) in view of Hu et al. (Olympian: Scheduling GPU Usage in a Deep Neural Network Model Serving System).

Regarding claims 1, 5, and 15, Mayer discloses:  A multipath neural network, comprising: 
two or more paths through the multipath neural network, a first path comprising one or more layers (“Instead of randomly assigning vertices to devices, it might be better to place the vertices that are on the critical path all on the fastest device(s). The critical path is the path in the dataflow graph that has the longest computation time from source to sink vertex. Speeding up the processing of the critical path, hence, would speed up the overall computation time of the dataflow graph.” P3 §3.2 ¶1, Fig 1).

However, Mayer does not explicitly disclose: and a first layer of the first path corresponding to a first kernel that runs on a compute unit, the compute unit comprising two or more cores, 
the first kernel being allocated a number of cores of the compute unit based on the first kernel being run with a second kernel on the compute unit.

Hu teaches: and a first layer of the first path corresponding to a first kernel that runs on a compute unit, the compute unit comprising two or more cores (“For deep learning, many nodes (e.g., Conv2D, which performs a two-dimensional convolution) can leverage GPU cores to accelerate computation and Tensorflow executes them on the GPU. In Figure 1, all the nodes are executed on the GPU. Tensorflow interpreter statically determines whether a node is executed on the CPU or the GPU. In general, a Tensorflow node that is run on a GPU invokes one or more GPU kernels. For example, the Conv2D node invokes 26 different GPU kernels, in part because it has to convert the data into a representation suitable for evaluating the convolution.” P3 ¶1, “This permits TFServing to queue multiple concurrent kernels for execution in the GPU. Furthermore, if multiple jobs execute concurrently, then each DNN instance can queue kernels to the GPU. Thus, TF-Serving permits interleaving of multiple concurrent jobs by default.” P4 ¶1), 
the first kernel being allocated a number of cores of the compute unit based on the first kernel being run with a second kernel on the compute unit (“For deep learning, many nodes (e.g., Conv2D, which performs a two-dimensional convolution) can leverage GPU cores to accelerate computation and Tensorflow executes them on the GPU. In Figure 1, all the nodes are executed on the GPU. Tensorflow interpreter statically determines whether a node is executed on the CPU or the GPU. In general, a Tensorflow node that is run on a GPU invokes one or more GPU kernels. For example, the Conv2D node invokes 26 different GPU kernels, in part because it has to convert the data into a representation suitable for evaluating the convolution.” P3 ¶1, “This permits TFServing to queue multiple concurrent kernels for execution in the GPU. Furthermore, if multiple jobs execute concurrently, then each DNN instance can queue kernels to the GPU. Thus, TF-Serving permits interleaving of multiple concurrent jobs by default.” P4 ¶1).

Mayer and Hu are both in the same field of endeavor of implementing neural networks on GPUs. Mayer teaches a multipath neural network implemented on a GPU. Hu teaches concurrent execution of neural networks on kernels of GPUs using multiple cores. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network GPU implementation of Mayer with the concurrent neural network computation GPU implementation as taught by Hu. One would have been motivated to combine as the neural network implementation of Hu allows for more efficient GPU utilization (p4 ¶2). 
Regarding claims 3, 9 and 17, Mayer discloses: The multipath neural network of claim 1, wherein the first path of the multipath neural network comprises a critical path, and wherein a first allocation of computing resources is allocated to the first kernel to run the first layer in the critical path of the multipath neural network (“Instead of randomly assigning vertices to devices, it might be better to place the vertices that are on the critical path all on the fastest device(s). The critical path is the path in the dataflow graph that has the longest computation time from source to sink vertex. Speeding up the processing of the critical path, hence, would speed up the overall computation time of the dataflow graph.” P3 §3.2 ¶1, Fig 1).

Regarding claims 4, 10 and 18, Mayer discloses: The multipath neural network of claim 3, wherein the first allocation of computing resources comprises one or more compute unit cores, a memory size and a memory bandwidth (“In TensorFlow, there are heterogeneities on every level: the computational complexity of vertices, the communication volume of edges, the memory capacity of devices, the computational speed of devices, and the bandwidth between devices. All of these values can be highly heterogeneous in real-world deployments as shown in [1].” P3 §2.2 ¶3, “MITE. The idea of the MITE (Memory, Importance, Traffic, and Execution time) strategy is to consider all four optimization objectives and use a heuristic function to assign the vertices to devices.” P4 §3.3.1 ¶1).

Regarding claim 7, Mayer discloses: The system of claim 5, wherein the processing device and the compute unit are different processing devices (“In this section, we describe the scheduling algorithm that runs on each device (device is a broad term that can also refer to, e.g., a CPU core). We assume that a partitioning algorithm has already performed the partitioning decision, such that to device, a part of the graph is assigned. Now, the scheduling algorithm decides the execution order of the graph vertices on that device.” P4 §4 ¶1, Fig 1).

Regarding claim 8, Mayer discloses: The system of claim 5, wherein the processing device and the compute unit are a same processing device (“In this section, we describe the scheduling algorithm that runs on each device (device is a broad term that can also refer to, e.g., a CPU core). We assume that a partitioning algorithm has already performed the partitioning decision, such that to device, a part of the graph is assigned. Now, the scheduling algorithm decides the execution order of the graph vertices on that device.” P4 §4 ¶1, Fig 1).

Regarding claim 19, Mayer discloses: The system of claim 11, wherein one or more paths includes a layer that provides a convolution function (Table 1 p5).

Claim(s) 2, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (The TensorFlow Partitioning and Scheduling Problem: It’s the Critical Path!) in view of Hu et al. (Olympian: Scheduling GPU Usage in a Deep Neural Network Model Serving System) and further in view of Shiekh et al. (An Evolutionary Technique for Performance-Energy-Temperature Optimized Scheduling of Parallel Tasks on Multi-Core Processors).
Regarding claims 2, 6 and 16, Mayer does not explicitly disclose: The multipath neural network of claim 1, wherein the number of cores is user selectable.

Shiekh teaches: wherein the number of cores is user selectable (“Equations (10), (11) and (12) refer to the minimization of the completion time (makespan), minimization of the total energy consumption, and minimization of the maximum temperature, respectively. We term this problem as PET optimized scheduling (PETOS) problem which is formulated without any constraints on P, E, or T. However, after obtaining these fronts, a user may like to impose constraints during the solution selection phase (Section 4.6) to filter out only those solutions which satisfy the given requirements.” P671 ¶3, Fig 1)

Mayer, Hu and Sheikh are in the same field of endeavor of scheduling and distributing tasks over computing resources. Mayer discloses a method of minimum and maximum cores for a critical path, Hu teaches concurrent execution of neural networks on kernels of GPUs using multiple cores and Sheikh teaches user selection of parameters such as number of cores. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the minimum and maximum cores determined by Mayer and Hu with user selection of these parameters. One would have been motivated as this allows for user preferences to be taken into account (Sheikh abstract).
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-10, 15, and 17-19 have been considered but are moot because the new ground of rejection under Mayer in view of Hu is now relied upon to teach the claims. All other arguments rely on this argument being persuasive and are unpersuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122